Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-19, and Species A: reducing agent of formaldehyde and Species B: copper plating bath in the reply filed on April 16, 2021 is acknowledged.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.

Therefore, after the election, claim 15 is canceled, claims 13-14 are withdrawn, and claims 1-12 and 16-19 are pending for examination as filed with the preliminary amendment of May 8, 2018.

Specification
The disclosure is objected to because of the following informalities: figure 4 should be discussed in the Detailed Description of the Invention section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 1-2 refers to monitoring the total amount of Sulphur containing compounds in a metal or metal alloy plating bath, however the process as described does not actually require doing this, where in step (a) it is not required that the measuring sample come from the metal/metal alloy plating bath or in step (d) that the total amount of Sulphur containing compounds actually determined.  Therefore, it is unclear what is actually intended by the process or if it is intended to actually monitor the bath for the amount of Sulphur containing compounds. Applicant should clarify what is actually intended, without adding new matter.
Claim 1, line 1, “the total amount” lacks antecedent basis.
Claim 1, lines 9-12, “a working electrode” is referred to, then repeated mentions are made of “the electrode”.  It is unclear if “the electrode” is intended to be “the working electrode” or a different electrode that lacks antecedent basis. For the purpose of examination, “the working electrode” is understood to be intended when “the electrode” is used, but applicant should clarify what is intended, without adding new matter.

Claim 2, note with reference to the issues as to claim 1, lines 1-2, above, the amount of less than 50 volume % of the measuring sample being the metal or metal alloy plating bath, this would include having zero amount being the metal or metal alloy plating bath.
Claim 12 refers to determining “the total amount” of said Sulphur containing compounds, but (1) this lacks antecedent basis (where total amount at claim 1, line 1 refers to the amount in the plating bath, not in the sample), and (2) it is unclear what form  “total amount” is determined in.  For example, total amount could refer to the amount in the form of the concentration of the compound in the sample, the total weight of the compound in the sample, the total volume of the compound in the sample, etc.  For the purpose of examination, any of the above is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-12 and 16-19 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the abstract idea of step (d) comparing the current data obtained in step (b) or the process current data obtained in step (c) with data or processed data, respectively, of at least one reference oxidation current obtained from a reference sample comprising a reference total amount of said Sulphur containing compounds. This comparing in step (d) can be an abstract idea in the form of a mental process, where the comparing would have evaluation, judgement, etc. that can be practically performed by the human mind, where one could simply look at the data of (b) or (c) and look at the other reference set and look at any similarities or differences between the two using the human mind. This judicial exception is not integrated into a practical application because while there are physical actions in steps (a) and (b) and optional processing in (c), these steps amount to mere data gathering as an insignificant extra solution activity that does not add a meaningful limitation to the abstract ideas.  Note MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps (a) and (b) and optionally (c) would consist of the data gathering needed to provide data for the abstract comparing of step (d). 
	Claims 2-11 and 16-19 would also be rejected under 35 USC 101 for the same reasons as claim 1, where the additional features of these claims would merely give features of the data gathering requirements, such as providing the bath features or measurement features.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 9-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2012-177658 (hereinafter ‘658).
**** Please note Japan 2012-177658 provided on the IDS of 5/8/2018, and a machine translation was provided with the April 6, 2021 Office Action and used here***
Claim 1:  ‘658 teaches a method for monitoring the total amount of Sulphur containing compounds in a metal plating bath (0012), where the Sulphur containing compounds can contain at least one Sulphur atom having an oxidation state below +6 (0035-0036).  The method includes (a) providing a measuring sample comprising the Sulphur containing compound and reducing agent (0029, 0039, 0040 0058), (b) in a measuring unit comprising a working electrode that is contacted with the measuring sample, applying a constant potential to the electrode (0059), where it would be understood that the reducing agent would be anodically oxidized at the electrode in the presence of the Sulphur containing compound, thereby generating an anodic oxidation current (since reducing agent such a dimethyl amine borane or hydrazine, as in 0039, can be present, and corresponds to reducing agent described by applicant (pages 12-13 
Claim 3: it is understood that a reducing agent amount can be provided in the sample such that the measured anodic oxidation current is at least 1 mA/cm2, because as shown in figure 2 (note 0070), the measured solution can give readings above 1 mA/cm2 depending on the sample conditions, and as to selecting this amount, reducing 
Claim 4: ‘658 indicates that the reducing agent can be dimethyl amine borane (oxidizable nitrogen atom), hydrazine (oxidizable nitrogen atom), hypophosphorous acid (oxidizable phosphorus atom), for example (0039).
Claims 6, 16: ‘658 would indicate Sulphur compounds having at least one Sulphur atom with a less than +4 oxidation state or -2 to +2 oxidation state, note mercaptosuccinic acid, thiodiglycolic acid, etc. (0036).
Claim 7, 17: ‘658 would indicate that the working electrode can be gold or platinum, for example (0047).
Claim 9: ‘658 would indicate that resulting anodic oxidation current can be in a range of between 1 and 2 mA/cm2 (note figure 7 and 0070).
Claim 10: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), and is generally described for a certain period of time (0050).  It would have been obvious to optimize the amount of time for the specific sample used and as a result it would have been determined that the amount of time could also be in the range that would be greater than 100 seconds. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), which would be in the range of “up to” 6 hours.
.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-12, 16 and 17 above, and further in view of Japan 2003-147540 (hereinafter ‘540).
*** Please Note: Japan 2003-147540 with a translation was provided with the IDS of June 13, 2020, and the documents provided with the IDS are used here .***
Claim 2: as to the measuring sample being 50 volume % or less plating bath, ‘658 indicates to remove material from the metal/metal alloy plating bath to provide a sample for testing (0040-0042, figure 1), but does not indicate to dilute, for example, the plating bath material in the measuring sample. However, ‘540 describes how it is desired to measure the concentration of a sulfur containing compound in a nickel electroless plating solution (0001), where ‘540 indicates that for testing the plaiting 
Claim 5: As to the amount of Sulphur containing compound as 2 ppm or less, it is indicted by ‘540 that a desirable amount in an electroless nickel plating solution is preferably 2 to 10 micromols/L (0010) and notes materials similar to that in ‘658 such as thiodiglycolic acid (note ‘658 at 0036 and ‘540 at 0009).  The Examine takes Official Notice that thiodiglycolic acid would have a mol. weight of approximately 92.1 g/mol, resulting in, for a range of 2-10 micromol/l, approx. 0.184 to 0.92 ppm of sulfur containing compound.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-12, 16 and 17 above, and further in view of Berzins et al (US 5112702).
Claim 8: ‘658 notes that an Ag/AgCl reference electrode can be used (0068) and a constant potential of 310 mV, for example (0071), but Berzins notes that potential can be conventionally calculated using an Hg/Hg2SO4 reference electrode (column 2, lines 55-65, column 3, line 45 to column 4, line 20, where Pt working electrodes can be Pd or gold plated, and while refers to cathode potential, still shows known use of Hg/Hg2SO4 for reference electrodes) with mV level constant potential (Table I).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to use Hg/Hg2SO4 as suggested by Berzins as a reference electrode when using voltage ranges as described by ‘658 with an expectation of predictably acceptable results, since ‘658 indicates using constant potential of 310 mV, .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-12, 16 and 17 above, and further in view of Donner et al (US 2011/0221445).
Claims 18, 19: As to using the reducing agent of formaldehyde and the metal plating bath as a copper plating bath, ‘658 describes using a nickel electroless plating bath and reducing agents such as dimethylamine borane and hydrazine (0039).  However, Donner would indicate that electrode measuring with potential of a stabilizer additive concentration can be used for electroless solutions including where a fixed potential is applied for a period of time (abstract, 0017, 0031-0035), where the stabilizer can be a sulfur containing compound (0029) and the plating solution can be nickel or copper (0028) and described reducing agents can be formaldehyde or dimethylamine borane (0029), with examples of testing with a copper plating solution with formaldehyde (note 0061-0063) and nickel with hypophosphite (0080-0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to also use the ‘658  process for electroless copper plating solutions with formaldehyde reducing agent as suggested by Donner with an expectation of providing further plating solutions that the process will work with, since ‘658 provides an electrode testing method using constant potential, and Donner indicates how along with nickel electroless plating solutions, electrodes to which constant potential can be applied can be similarly used for testing for amounts of sulfur 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718